1    AARON D. FORD
      Attorney General
2    MANDANA DIVANBEIKI, (Bar No. 14862)
      Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 East Washington Ave., #3900
     Las Vegas, Nevada 89101
5    (702) 486-3192 (phone)
     (702) 486-3773 (fax)
6    E-mail: mdivanbeiki@ag.nv.gov

7    Attorneys for Defendants,
     Romeo Aranas, Isidro Baca, Shelly Conlin,
8    Richard Long, David Mar,
9    Melissa Mitchell and William Miller

10

11                           UNITED STATES DISTRICT COURT

12                                    DISTRICT OF NEVADA

13   CHARLES MORRIS,                                    Case No. 3:18-cv-00310-RCJ-CLB
14                      Plaintiff,
                                                  UNOPPOSED MOTION TO EXTEND
15   vs.                                            THE DISPOSITIVE MOTIONS
                                                 DEADLINE AND REQUESTING THAT
16   ROMEO ARANAS, et al.,                        THE DUE DATE BE EXTENDED BY
                                                     FORTY-FIVE DAYS FROM
17                      Defendants.                 MAY 7, 2021, TO JUNE 21, 2021

18                                                  (SECOND REQUEST TO EXTEND
                                                      THE DISPOSITIVE MOTIONS
19                                                           DEADLINE)

20         Defendants, Romeo Aranas, Isidro Baca, Shelly Conlin, Richard Long, David Mar,

21   Melissa Mitchell and William Miller, by and through counsel, Aaron D. Ford, Attorney

22   General of the State of Nevada, and Mandana Divanbeiki, Deputy Attorney General,

23   hereby move to extend by forty-five days the dispositive motions deadline only from May 7,

24   2021, to June 21, 2021. This motion is unopposed.

25         On May 7, 2021, counsel for Defendants met and conferred via telephone with

26   Plaintiff Charles Morris to discuss the instant motion to extend the deadline to file

27   dispositive motions. Morris stated that this motion is unopposed. Defendants move for a

28   deadline extension for the reasons stated below.



                                            Page 1 of 7
1                     MEMORANDUM OF POINTS AND AUTHORITIES
2    I.    LAW AND ARGUMENT
3          A. Rule 6(b), Federal Rules of Civil Procedure.
4          Rule 6(b)(1), Federal Rules of Civil Procedure, governs extensions of time and states:
5                 When an act may or must be done within a specified time, the
                  Court may, for good cause, extend the time: (A) with or without
6                 motion or notice if the court acts, or if a request is made, before
                  the original time or its extension expires; or (B) on motion made
7                 after the time has expired if the party failed to act because of
                  excusable neglect.
8

9          If additional time for any purpose is needed, the proper procedure is to present a
10   request for extension of time before the time fixed has expired. Canup v. Mississippi Val.
11   Barge Line Co., 31 F.R.D. 282 (W.D. Pa. 1962). An extension of time may always be sought
12   and is usually granted on a showing of good cause if timely made under subdivision (b)(1)
13   of the Rule. Creedon v. Taubman, 8 F.R.D. 268 (N.D. Ohio 1947).
14         B. Local Rules IA 6-1 and 26-3.
15         LR IA 6-1 requires that a motion to extend time must state the reasons for the
16   extension requested and will not be granted if requested after the expiration of the specified
17   period unless the movant demonstrates that the failure to file the motion before the
18   deadline expired resulted because of excusable neglect. LR 26-3 requires that a motion to
19   extend any date set by the discovery plan, scheduling order, or other order must, as well as
20   satisfying the requirements of LR IA 6-1, demonstrate good cause for the extension, and
21   such a motion filed after the expiration of the deadline will not be granted unless the
22   movant demonstrates that the failure to act resulted from excusable neglect.
23         Finally, LR 26-3 lists four factors that are considered upon adjudication of a motion
24   to extend a discovery deadline or to reopen discovery: (a) a statement specifying the
25   discovery completed; (b) a specific description of the discovery that remains to be completed;
26   (c) the reasons why the deadline was not satisfied or the remaining discovery was not
27   completed within the time limits set by the discovery plan; and (d) a proposed schedule for
28   completing all remaining discovery.



                                              Page 2 of 7
1            C. Good cause exists, thus an order should grant Defendants’ motion for an
                extension of the dispositive motions deadline.
2

3            Here, good cause exists for extending the dispositive motions deadline by forty-five
4    days. Defendants intend to move for summary judgment and will raise a qualified
5    immunity defense and argue that no constitutional violations occurred. By extending the
6    deadline by forty-five days, Morris is under no danger of prejudice, and the delay is short.
7            Attorney Divanbeiki started with the Nevada Attorney General’s Office
8    approximately two months ago. Upon commencement of her employment, Attorney
9    Divanbeiki became counsel of record for the defense in approximately thirty actions and
10   has worked assiduously and expeditiously to review each case file.
11           Attorney Divanbeiki inherited a somewhat chaotic and pressing caseload that
12   required her paying attention to multiple imminent deadlines; she has spent much of her
13   time reviewing her current cases, responding to those deadlines, and resolving discovery
14   issues as well as preparing for multiple early inmate mediation conferences et al. She
15   assumed defense responsibilities for this action as recently as March 10, 2021 (ECF No.
16   57), thus has had very little time with which to acquaint herself with this complex medical
17   case.
18           Attorney Divanbeiki has a medical condition that has required her recent attendance
19   at physical therapy. She suffers from an acute case of shoulder and neck pain (rotator cuff
20   strain) that requires the use of painkillers. Also, she must get up and move around
21   frequently. This has undoubtedly slowed down temporarily her typing and writing speed
22   and her ability to sit for extended periods. This medical condition requires ongoing care but
23   is improving. In sum, because of a heavy caseload, being a new starter, and having a
24   temporary medical condition, Attorney Divanbeiki would benefit from a brief extension of
25   time.
26           Morris sues for two counts of Eighth Amendment deliberate indifference and his case
27   preparation involves his examining copious amounts of medical records. Morris indicated
28   to Attorney Divanbeiki at today’s meet and confer that he also needs an extension of time



                                              Page 3 of 7
1    to file his motion for summary judgment because he is disabled and because he has yet to
2    review fully his medical records.
3          A January 6, 2021 order (ECF No. 51) grants previous defense counsel’s January 4,
4    2021 motion (ECF No. 49) to extend the dispositive motions deadline to May 7, 2021. The
5    January 6 order states:
6          Because the Defendants do not know when Plaintiff review his medical
           records due to COVID restrictions, the Court GRANTS Defendants’ motion
7          (ECF No. 49) to allow a thirty-day extension as follows:
8          Discovery Deadline as to William Miller only: April 7, 2021
           Dispositive Motions Deadline: May 7, 2021
9          Joint Pretrial Order Deadline: June 7, 2021 or thirty days following the court’s
           ruling on dispositive motion(s)
10
           The Office of the Attorney General shall make arrangements for Plaintiff to
11         review his medical records as soon as is practical due to COVID restrictions.
12   (ECF No. 49 at 1–2)
13         Morris states that he still has not reviewed fully the records as ordered above; this
14   is due mainly to COVID restrictions, and defense counsel is working flat out to ensure that
15   Morris has necessary and continued access in accord with the Court’s January 6 order.
16   Thus, a forty-five-day extension will allow Morris to view his remaining records and
17   prepare his motion for summary judgment.
18         Finally, because of the COVID pandemic, Attorney Divanbeiki has worked from
19   home for much of the time, and this has made discovery more difficult than usual; her
20   ability to access Morris’s medical and other records (in addition to necessary declarations
21   and the like) has been impeded and slowed down; however, Attorney Divanbeiki is working
22   diligently to defend this action. In sum, Attorney Divanbeiki needs additional time in order
23   to adequately brief the Court for summary judgment in this action.
24

25

26   ///
27   ///
28   ///


                                             Page 4 of 7
1           D. The Four Factors Contained within LR 26-3 are satisfied. 1
2           The four factors contained within LR 26-3—(a) a statement specifying the discovery
3    completed; (b) a specific description of the discovery that remains to be completed; (c) the
4    reasons why the deadline was not satisfied or the remaining discovery was not completed
5    within the time limits set by the discovery plan; and (d) a proposed schedule for completing
6    all remaining discovery—are satisfied. Defendants have completed discovery in this action,
7    and no further discovery is needed. The reasons why both Morris and Defendants are
8    unable to adhere to the dispositive motions deadline are succinctly and thoroughly
9    elaborated on at length in the preceding paragraphs. No discovery remains, but Defendants
10   move to amend the scheduling order to extend by forty-five days the dispositive motions
11   deadline.
12          E. Meet and Confer
13          On May 7, 2021, counsel for Defendants met and conferred via telephone with Morris
14   to discuss this motion to extend the deadline to file dispositive motions. Morris stated that
15   this motion is unopposed.
16

17

18

19

20

21

22   ///
23   ///
24   ///
25          1 LR 26-3 lists four factors that are considered. Arguably, these apply only when a party
26   moves for an extension to extend a discovery deadline or to reopen discovery; here, NDOC
     Employees neither move to extend a discovery deadline nor move to reopen discovery, but because
27   this motion seeks to extend a deadline originally established by a January 6, 2021 scheduling order
     (ECF No. 51) to May 7, 2021, out of an abundance of caution, the factors contained within LR 26-3
28   are addressed in case the court decides that the four-factor requirement contained within that rule
     applies in this instance.


                                                Page 5 of 7
1    II.   CONCLUSION
2          Both Defendants and Morris demonstrate good cause to extend the dispositive
3    motions deadline to June 21, 2021. Morris does not oppose this motion. Due to the nature
4    of summary judgment and the time and complexity involved in adequately briefing the
5    court, and because the Ninth Circuit and other appellate courts prefer to see that cases are
6    tried on the merits and not on a technicality, Defendants respectfully move for an extension
7    of time to file a motion for summary judgment and request that the due date be extended
8    from May 7, 2021, to June 21, 2021.
9          DATED this 7th day of May, 2021.
10                                          AARON D. FORD
                                            Attorney General
11
                                            By: /s/ Mandana Divanbeiki
12                                              MANDANA DIVANBEIKI (Bar No. 14862)
                                                Deputy Attorney General
13
                                                Attorneys for Defendants
14                                              Romeo Aranas, Isidro Baca, Shelly Conlin,
                                                Richard Long, David Mar, Melissa
15                                              Mitchell and William Miller
16                                          NO FURTHER EXTENSIONS OF TIME WILL BE
                                            GRANTED ABSENT EXTRAORDINARY CIRCUMSTANCES.
17                                                 IT IS SO ORDERED.

18                                                 Dated: May 10, 2021

19

20
                                                   ________________________________________
21                                                 UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26

27

28



                                             Page 6 of 7
1                                  CERTIFICATE OF SERVICE
2          I certify that I am an employee of the State of Nevada, Office of the Attorney General,
3    and that on May 7th, 2021, I electronically filed the foregoing UNOPPOSED MOTION
4    TO EXTEND THE DISPOSITIVE MOTIONS DEADLINE AND REQUESTING
5    THAT THE DUE DATE BE EXTENDED BY FORTY-FIVE DAYS FROM MAY 7,
6    2021, TO JUNE 21, 2021 (SECOND REQUEST TO EXTEND THE DISPOSITIVE
7    MOTIONS DEADLINE), via this Court’s electronic filing system.               Parties who are
8    registered with this Court’s electronic filing system will be served electronically.
9          Charles Morris, #62773
10         Northern Nevada Correctional Center
           P.O. Box 7000
11         Carson City, Nevada 89702
           nncclawlibrary@doc.nv.gov
12         Plaintiff, Pro Se
13

14                                           /s/Sheri Regalado
                                             Sheri Regalado, An employee of the Office
15                                           of the Nevada Attorney General
16

17

18

19

20

21

22

23

24

25

26

27

28



                                              Page 7 of 7
